DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of copending Application No. 17/211,427(‘427) in view of Nakata(USPGPUB 2020/0198620) and Bae et al(USPGPUB 2018/099661). 
	This is a provisional nonstatutory double patenting rejection.  
  -- Claim 1 of the present invention recites essentially the same subject matter as that of claim 2 of ‘427, except for the acquisition unit configured to acquire information on the moving body, and the processing unit instructing the outside of the accommodation area as a destination.
	It would have been obvious that the acquisition unit would have been included as part of a determination unit, since acquisition of information would have been necessary in order for the determination unit to acquire the necessary information to determine any restrictions with regards to exiting of the moving body, or other movements in relation to the accommodation area.
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata(USPGPUB 2020/0198620) in view of Bae et al(USPGPUB 2018/0099661).
-- In considering claim 1, the claimed subject matter that is met by Nakata includes:
	1) the acquisition unit configured to acquire information on the moving body is met by the infrastructure side communication device, which performs encrypted communication with authentication with the vehicle(100)(see: Nakata, sec[0040]);
	2) the determination unit configured to determine whether the moving body satisfies a condition of not allowing entry into the accommodation area based on the information on the moving body is met by the infrastructure management device(330), which manages and controls the facility(300), and controls entrance and exit of the facility, based on information received by the vehicle.
	- Nakata does not show:
	1) the processing unit to instruct the moving body to set the outside of the accommodation area as a destination when it is determined that the moving body satisfies the condition
	2) the processing unit to instruct the moving body to set the inside of the accommodation area as a destination when it is determined that the moving body does not satisfy the condition.
	Use of systems where a processing unit instructs a moving body to set outside or inside of an accommodation area as a destination, based on whether or not a condition is satisfied is well known.  In related art, Bae et al(Bae) teaches a parking assistance apparatus, wherein a processor determines that an automatic parking function cannot detect an allowable parking space outside of parking lines and therefore determines an area from a boundary line of the parking area to a predeter4mined distance of a driving corridor area(see: Bae, secs[0016-0018]).  And wherein the processor detects a parking pattern in which other vehicles are arranged in a line, and determines an area up to a predetermined distance outside the boundary line as the driving corridor area, to generate virtual parking lines in the second parking area(see: secs[0019-0022]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the processor of Bae, into the processor of Nakata, since this would have allowed Nakata to be enhanced by providing a determination of better parking designation based on conditions determined that affect the vehicle parking area.
	With regards to the acquisition unit, determination unit, and processing unit being implemented by at least one processor, these limitations are met by the processors of Nakata and Bae, as discussed above.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the processing unit being configured to instruct the moving body to set the inside of the accommodation area as a destination when it is determined that the moving body does not satisfy the condition is met by the infrastructure control permitted state(S5) causing the vehicle(100) to stay in the platform region(15), when it is determined that the locking operation of the vehicle has not been successfully confirmed(see: Nakata, secs[0060-0063]).
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the accommodation area is an area in which the accommodation area management device determines and manages the destination of the moving body is met by the platform(15) of the infrastructure facility management region(301), based on driving operation of the user(21) of the vehicle(see: Nakata, sec[0071]) .
  -- Claim 4 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) the accommodation area is further an area in which the accommodation area management device manages a location position of the moving body is met by the platform(5) of the management region(301), which allow the vehicle(100) to move to the platform, based on driving operation of the user(21), and as well determination of error in vehicle identification codes(see: Nakata, secs[0071- 0074]).
  -- Claim 5 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) opening of an opening and closing portion provided in the moving body is restricted when the moving body is moved in the accommodation area is met by the opening of vehicle doors being restricted when the infrastructure control permitted state(S5) is activated, which temporarily prohibits the vehicle from being moved to parking positions(51), unless the doors are locked on the vehicle(see: Nakata, secs[0063,0065]).
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the information on the moving body is information based on an acquisition result of a status acquisition unit which can acquire a status of the moving body and the status acquisition unit being implemented by at least one processor is met by the infrastructure control permitted state being established based on authentication(see: Nakata, sec[0061]).
  -- Claim 7 recites subject matter that is met as discussed in claim 6 above, as well as:
	1) the status acquisition unit is a sensor included in the moving body is met by the user authentication device(180) being a biometric authentication sensor(see: Nakata, sec[0048]).
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REMARKS:
Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive in view of newly applied prior art, which addresses the subject matter of the amended claims, and applicant’s arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687